Vista la anterior moción para desestimar notificada a la parte apelante, y apareciendo que la sentencia fue dictada en este caso en abril 12, 1928, que la transcripción de la evidencia no fue presentada a la corte inferior ni se solicitó prórroga para presentarla, que el escrito de apela-ción fué radicado en mayo 14, 1928, habiendo transcurrido *1041con exceso el término que concede la ley para radicar la transcripción en el Tribunal Supremo sin que dicha parte la haya radicado ni solicitado prórroga para hacerlo. Por tanto, se declara con lugar la moción y en su consecuencia se desestima la apelación.